                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

KENYATTA WILLIAMS; and
SHAWANA SANDERS,

       Plaintiffs,

v.                                                        Case No: 6:18-cv-422-Orl-37DCI


NAPLES HOTEL GROUP, LLC,

       Defendant.

                                          ORDER

       With their motion final approval of the class action settlement in this case (Doc.

41), Plaintiffs moved for approval of attorneys’ fees and costs, and a service award to the

class representatives. (Doc. 42 (“Motion”).) Consistent with the settlement agreement

(Doc. 36-1), Plaintiff and Plaintiff’s counsel, as Class Counsel, seek an award of the

following amounts to be paid from the settlement fund: (1) attorneys’ fees in the amount

of $31,800.00; (2) settlement administration expenses not to exceed $10,000; and (3) a

$3,500 service award to each Plaintiff. 1 (Doc. 47, pp. 1–2.) On referral, U.S. Magistrate

Judge Daniel C. Irick recommends the Court grant in part the Motion. (Doc. 47 (“R&R”).)

Magistrate Judge Irick finds Plaintiffs are entitled to all relief requested, except for the

$641.75 in costs, which Class Counsel agreed to incur. (Id. at 2 n.1, 11.)




       1 Plaintiffs also request costs totaling $641.75, but “Class Counsel has agreed to
absorb these costs to confer an even greater monetary benefit upon class members.” (Doc.
42, p. 17.)
                                              -1-
       The parties did not object to the R&R, and the time for doing so has now passed.

Absent objections, the Court has examined the R&R only for clear error. See Wiand v. Wells

Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016);

see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error,

the Court concludes the R&R is due to be adopted in its entirety.

       Accordingly, it is hereby ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation (Doc.

              47) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     Plaintiffs’ Unopposed Motion for Attorneys’ Fees and Costs and Class

              Representatives Service Awards (Doc. 42) is GRANTED IN PART AND

              DENED IN PART:

              a.     The Motion is GRANTED to the extent the Court approves the

                     award of $31,800.00 in attorneys’ fees, settlement administration

                     expenses not to exceed $10,000, and a total of $7,000.00 in service

                     awards as class representatives—$3,500.00 to Plaintiff Kenyatta

                     Williams and $3,500.00 to Plaintiff Shawana Sanders.

              b.     In all other respects, the Motion is DENIED.

       DONE AND ORDERED in Chambers in Orlando, Florida, on August 13, 2019.




                                             -2-
Copies to:
Counsel of Record




                    -3-
